MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            Dec 31 2015, 8:57 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Donald J. Berger                                        Gregory F. Zoeller
South Bend, Indiana                                     Attorney General

                                                        Tyler G. Banks
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Jorge Navarro,                                          December 31, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        71A03-1506-CR-587
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable Elizabeth C.
Appellee-Plaintiff                                      Hurley
                                                        Trial Court Cause No.
                                                        71D08-1409-F6-184



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1506-CR-587 | December 31, 2015   Page 1 of 5
                                          Case Summary
[1]   Jorge Navarro refused to exit his car and fled from three police officers who

      pursued him with activated lights and sirens at speeds of ninety miles per hour.

      At his trial for resisting law enforcement, Navarro testified that he knew police

      officers were pursuing him. He now argues that there is insufficient evidence

      that he knew he was fleeing from a police officer. However, the evidence

      presented at trial, including Navarro’s testimony, is sufficient to support his

      conviction.



                            Facts and Procedural History
[2]   At approximately 3:00 a.m. on September 20, 2014, South Bend Police

      Department Officer (SBPD) Joseph Carey, who was wearing his police uniform

      and driving a marked police car, was dispatched to investigate the report of a

      loud noise. Officer Carey noticed a silver car speeding through a residential

      neighborhood. The officer then noticed that the car had stopped in the middle

      of the street and was backing up toward the officer’s car. When the silver car

      stopped, Officer Carey noticed that its front end was damaged and smoke was

      coming out of the engine or the front tire. Officer Carey asked the driver,

      Navarro, if he was okay. Navarro asked the officer if he wanted to race.

[3]   Officer Carey turned on his car’s overhead lights and dashboard camera and

      approached Navarro’s car. As he and Navarro were talking, Navarro reached

      around the center console area. Concerned for his safety, Officer Carey radioed


      Court of Appeals of Indiana | Memorandum Decision 71A03-1506-CR-587 | December 31, 2015   Page 2 of 5
      for back-up assistance. The officer also asked Navarro, who appeared

      intoxicated, to exit his car. Navarro began revving his engine and refused to

      comply with the Officer Carey’s request. SBPD Officer Devon Johnson arrived

      at the scene, activated the lights on his police car, and also ordered Navarro to

      exit his car. SBPD Officer Anuar Velazquez arrived at the scene shortly

      thereafter, and the three officers attempted to remove Navarro from the car.

      When they were unsuccessful, Officer Carey deployed his Taser. Navarro put

      his car in gear and fled with the three officers in pursuit with activated lights

      and sirens. SBPD Officer Greg Howard eventually joined in the pursuit, which

      reached speeds of ninety miles per hour.

[4]   As his tires began to smoke, Navarro struck a curb, exited his vehicle, and

      threw himself on the ground. He was arrested and charged with resisting law

      enforcement with a vehicle. At trial, Navarro testified that he knew the officers

      were pursuing him because of the lights and sirens behind him. He also

      admitted that “driving away from the police was a really bad choice.” Tr. p.

      94. A jury convicted Navarro as charged, and he appeals his conviction.



                                Discussion and Decision
[5]   Navarro’s sole argument is that there is insufficient evidence to support his

      conviction. On a challenge to the sufficiency of the evidence, we do not

      reweigh the evidence or reassess the credibility of witnesses. Bell v. State, 31
N.E.3d 495, 499 (Ind. 2015). We look to the evidence and reasonable

      inferences to be drawn therefrom. Id. If there is probative evidence from which

      Court of Appeals of Indiana | Memorandum Decision 71A03-1506-CR-587 | December 31, 2015   Page 3 of 5
      a reasonable fact-finder could have found the defendant guilty beyond a

      reasonable doubt, we will affirm. Id.


[6]   In order to convict Navarro of resisting law enforcement with a car, the State

      had to prove that he knowingly or intentionally fled from a law enforcement

      officer after the officer identified himself by visible or audible means, including

      operation of the officer’s siren or emergency lights, and ordered Navarro to

      stop. See Ind. Code § 35-44.1-3-1(a). The offense is a Level 6 felony if the

      person, while committing the offense, operates a vehicle in a manner that

      creates a substantial risk of bodily injury to another person. I.C. § 34-44.1-3-

      1(b). To be convicted for resisting law enforcement, the evidence must show

      that the defendant knew or had reason to know that the person he resisted was

      a police officer. Mason v. State, 944 N.E.2d 68, 71 (Ind. Ct. App. 2011), trans.

      denied.


[7]   Here, Navarro’s sole contention is that there is insufficient evidence that

      Navarro “kn[e]w that it was a police officer who ordered him to stop.”

      Appellant’s Br. p. 5. However, our review of the evidence reveals that Officer

      Carey, the first officer to approach Navarro’s car, was wearing a uniform and

      driving a marked police car. During his initial conversation with Navarro, the

      officer activated his emergency lights. Two other officers arrived at the scene in

      marked cars with activated emergency lights before Navarro fled. In addition,

      Navarro admitted at trial that he knew police officers were pursuing him

      because of the lights and sirens behind him as well as the conflict he had with

      the officers before he fled. This is sufficient evidence to prove that Navarro

      Court of Appeals of Indiana | Memorandum Decision 71A03-1506-CR-587 | December 31, 2015   Page 4 of 5
      knew that it was a police officer who ordered him to stop and to support his

      conviction of resisting law enforcement.

[8]   Affirmed.

      Bailey, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 71A03-1506-CR-587 | December 31, 2015   Page 5 of 5